                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


STATE FARM MUTUAL
AUTOMOBILE INSURANCE
COMPANY,

      Plaintiff,

v.                                                                  Case No. 16-13040

ELITE HEALTH CENTERS, INC.,                                       HON. AVERN COHN
ELITE CHIROPRACTIC, P.C.,
ELITE REHABILITATION, INC.,
MIDWEST MEDICAL
ASSOCIATES, INC., PURE
REHABILITATION, INC., DEREK
L. BITTNER, D.C., P.C., MARK A.
RADOM, DEREK LAWRENCE
BITTNER, D.C., RYAN MATTHEW
LUKOWSKI, D.C., MICHAEL P.
DRAPLIN, D.C., NOEL H. UPFALL,
D.O., MARK J. JUSKA, M.D.,
SUPERIOR DIAGNOSTICS, INC.,
CHINTAN DESAI, M.D., MICHAEL
J. PALEY, M.D., DEARBORN
CENTER FOR PHYSICAL
THERAPY, L.L.C., MICHIGAN
CENTER FOR PHYSICAL
THERAPY, INC., and JAYSON
ROSETT,

      Defendants.

______________________________/

 MEMORANDUM AND ORDER DENYING ELITE DEFENDANTS’ OBJECTIONS TO
THE DENIAL OF A LETTER REQUEST TO FILE A MOTION TO DISQUALIFY STATE
                     FARM’S COUNSEL (Doc. 541)1




      1
       Upon review of the parties’ papers, the Court deems this matter appropriate for
decision without oral argument. See Fed. R. Civ. P. 78(b); E.D. Mich. LR 7.1(f)(2).
                                       I. Introduction

       This is an insurance fraud case. Before the Court is the Elite Defendants’

Objection to the Magistrate Judge’s Opinion and Order Denying Elite Defendants and

Dr. Chintan Desai’s Letter Requests for Leave to File Motion to Disqualify State Farm’s

Counsel and Exclude Unethically Obtained Evidence. (Doc. 541). The issue is whether

the magistrate judge’s decision that the Elite Defendants should not be permitted to file

a motion to exclude evidence and disqualify Miller Canfield and Katten Muchin

Rosenman as State Farm counsel is clearly erroneous or contrary to the law? The

answer is no.

                                       II. Background

       In May of 2019, the Elite Defendants sought leave to move to disqualify Miller

Canfield and Katten as counsel for State Farm based on “Miller Canfield’s unethical and

improper use or disclosure of secrets or client confidences of its client Joshua Katke,” a

non-party (1) who helped form and open MRI centers Horizon and Superior (which

billed for MRIs on many patients at issue), and co-owns with defendant Chintan Desai

another MRI Center, M1 Imaging (which billed for MRIs on a small number of patients at

issue); and (2) on whom State Farm served subpoenas for documents and a deposition.

The Elite Defendants alleged that “[i]t is all but certain that Miller Canfield learned

information about Defendants by virtue of its attorney-client relationship with Katke, and

according to Katke, then disclosed that information to Katten, which it is using to

prosecute its case against Defendants.” Doc. 488 (citing MRPC 1.6 (prohibiting lawyers

from revealing confidence of client or using it for the advantage of the lawyer or a third

person)). Dr. Chintan Desai filed a similar letter request. (Doc. 501).



                                              2
       State Farm objected to the letter requests and attached a sworn declaration from

Katten attorney Kathy P. Josephson stating that Miller Canfield did not reveal to Katten

or State Farm information about or arising out of Miller Canfield’s representation of

Katke, including any confidential information. Miller Canfield filed the sworn declaration

of Thomas W. Cranmer, further confirming “Miller Canfield has not used or revealed to

Katten or State Farm any confidential information relating to Miller Canfield’s

representation of Mr. Katke (or any other client).” (Doc. 492.) State Farm also argued

that the Elite Defendants lack standing to move to disqualify. (Doc. 490).

       The magistrate judge denied the Elite Defendants’ and Desai’s requests to move

to disqualify SFM’s counsel and exclude evidence obtained by Miller Canfield,

concluding that they “lack standing to file a motion to disqualify Miller Canfield and

Katten . . . because they do not have, and have never had, an attorney client

relationship with Miller Canfield or Katten.” (Doc. 518 at 3).

       The magistrate judge also rejected the Elite Defendants’ and Desai’s efforts to

exclude evidence. The magistrate judge explained that these efforts were premised on

an allegation of improper disclosure of client confidences of client Katke by Miller

Canfield. The magistrate judge, however, found that the defendants failed to provide

any support for their “speculat[ion]” that Miller Canfield disclosed client confidences; that

“State Farm has likely had multiple sources, including some publicly available ones from

which it was able to piece together the history of Katke’s corporate dealings, without

access to Miller Canfield’s files”; and that the “very loose inferences” offered by the Elite

Defendants “will not suffice to convince the Court that the firm’s ethical integrity has

been breached.” Id. at 9–10. The magistrate judge also found that even if there had



                                              3
been a breach of confidence between Miller Canfield and Katke, “the Elite Defendants

and Desai [again] lack standing to assert that claim” for the purposes of moving to

exclude evidence. Id. at 10–12.

                                    III. Legal Standard

       The decision and order of a non-dispositive motion by a magistrate judge will be

upheld unless it is clearly erroneous or contrary to law. See 28 U.S.C. § 636(b)(1)(A);

Fed. R. Civ. P. 72(a); Massey v. City of Ferndale, 7 F.3d 506, 509 (6th Cir. 1993). A

district judge shall consider such objections and may modify or set aside any portion of

the magistrate judge’s order found to be clearly erroneous or contrary to law. Fed. R.

Civ. P. 72(a). “The ‘clearly erroneous’ standard applies only to the magistrate judge’s

factual findings; legal conclusions are reviewed under the plenary ‘contrary to law’

standard.... “ Haworth, Inc. v. Herman Miller, Inc., 162 F.R.D. 289, 291 (W.D. Mich.

1995) (citing Gandee v. Glaser, 785 F. Supp. 684, 686 (S.D. Ohio 1992)). Clear error

has occurred when the reviewing court “is left with the definite and firm conviction that a

mistake has been committed.” United States v. Caseer, 399 F.3d 828, 840 (6th Cir.

2005) (citations omitted). “An order is contrary to law when it fails to apply or misapplies

relevant statutes, case law, or rules of procedure.” Ford Motor Co. v. United States,

2009 WL 2922875, at *1 (E.D. Mich. Sept. 9, 2009).

                                      IV. Discussion

       The Court has reviewed the magistrate judge’s order and papers relating to the

Elite Defendants’ objections. Nothing in the magistrate judge’s ruling is clearly

erroneous or contrary to law. No further explanation is necessary.

       Accordingly, the magistrate judge’s order denying the Elite Defendants’ request



                                             4
to file a motion to disqualify is AFFIRMED. The Elite Defendants’ objections are

DENIED.

      SO ORDERED.




                                               S/Avern Cohn
                                               AVERN COHN
                                               UNITED STATES DISTRICT JUDGE
Dated: 8/26/2019
      Detroit, Michigan




                                           5
